On Motion for Rehearing.
HAWKINS, J.
Appellant urges that we should have sustained his criticism of paragraph 4 of the court’s charge explaining what was meant by the term “prima facie evidence.” Considering the instruction in its entirety, it is doubtful if the criticism is well founded. However, the exception to the charge does not conform to the requirements of article 658, Code Cr. Proc. 1925. No written objections are found in the transcript and the bill seeking to bring the point forward fails to show that any such written objection was made. Many cases are collated in note -89, under article 658, Vernon’s Cr. St., vol. 2, Code Cr. Proc. 1925.
Further supporting the holding in our original opinion that the court committed no error in excluding the proffered evidence of the witness Knight, the case of Stone v. State, 98 Tex. C. R. 364, 265 S. W. 900, is cited, in which the subject was exhaustively reviewed, many cases referred to, and the announcement in Blocker’s Case, 55 Tex. Cr. R. 30, 114 S. W. 814, 131 Am. St. Rep. 772, reaffirmed. See also Staton v. State, 93 Tex. Cr. R. 356, 248 S. W. 356; McDowell v. State, 96 Tex. Cr. R. 512, 258 S. W. 186; Bohannon v. State, 100 Tex. Cr. R. 285, 273 S. W. 262; Wise v. State, 101 Tex. Cr. R. 58, 273 S. W. 850; Powers v. State (Tex. Cr. App.) 18 S.W.(2d) 631.
The sheriff of Kaufman county should not have been permitted to testify that the sheriff in Houston said he could not find appellant in Harris county. It was hearsay and should have been excluded, but in view of the fact that appellant himself testified that he worked in Houston and went from there to Big Springs, the hearsay testimony seems harmless. '
The motion for rehearing is overruled.